Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Drawings Objections
	Replacement drawings filed 04/11/2022 are acknowledged. Replacement drawings are sufficient.
Claim Objections 
	Rejected claims 1-5 grounds are moot in view of claims 1-5 cancellation. 
SPECIFICATION OBJECTIONS
The amendment of specification submitted 04/11/2022 should have been submitted as a separate paper as required by 37 CFR 1.4(c).  The paper has been entered.  However, all future correspondence must comply with 37 CFR 1.4.
CLAIM OBJECTIONS
The amendment of claims submitted 04/11/2022 should have been submitted as a separate paper as required by 37 CFR 1.4(c).  The paper has been entered.  However, all future correspondence must comply with 37 CFR 1.4.




RESPONSE TO ARGUMENTS
	The examiner acknowledges the addition of claims 5-8 and the cancellation of claims 1-5.  Applicants arguments filed on (04/11/2022) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
ANTECEDENT BASIS
Claim 5 & 7-8 are objected to for lack of antecedent basis.
Proper antecedent basis requires the first occurrence of an object to be referred to as ‘a camera’, or ‘an area’, or ‘a first camera’, or ‘a region of interest’, or ‘an object of interest’. Once proper antecedent basis has been established, above limitations would afterward be referred to as ‘the camera’, or ‘said camera’, or ‘the area’, or ‘the first camera’, or ‘said first camera’, or ‘the object of interest’, or ‘the region of interest’.
For example, Claim 5 contains first occurrences of objects such as ‘the app’ for example without prior and proper antecedent basis (‘a app’, ‘an app’ or ‘a first app’).
For example, Claim 5 contains ‘wherein the improvement comprises a method’. Examiner suggests the preamble be shorten to ‘
For example, Claim 7 contains ‘dependent on claim 5, Claim 7 is a method’ Examiner suggests: “The method of claim 5, further comprising: “….
For example, Claim 8 contains ‘dependent on claim 5, Claim 8 is a method’ Examiner suggests: “The method of claim 5, further comprising: ” ….
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to as ineligible under subject eligibility test. In the Subject Matter Eligibility Test for Products and Processes (Federal Register, Vol. 79, No. 241, dated Tuesday, December 16, 2014, page 74621), step 1, the claimed invention is a process, machine, manufacture or composition of matter. Also, see revised guidance 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019.
Claim 5
In step 2A - prong 1: This step inquires “does the claim recite an abstract idea, law or natural phenomenon”. This claim appears to directed to an abstract idea.  In this case, “
being able to scan both newly created art/images and previously existing art/images for the purpose of becoming a marker to be scanned by the App; the image/art, either new or existing, needs to have the capability of being scaled to fit within the framing screen of the mobile device camera,” falls under the abstract idea of either a mathematical concept (e.g. mathematical relationship, formula, equation or calculation) or a mental process (e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
In step 2A - prong 2: This step inquires “does the claim recite additional elements that integrate the judicial exception into a practical application”.  This step requires consideration of whether the claimed invention pertains to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  This claim comprises a “mobile device camera”.  However, Enfish v. Microsoft “in concluding that the claims were not directed to an abstract idea (e.g. claims were sufficient under 35 USC 101), the court found the claims to improve computer functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory”.  As claims do not recite additional elements that integrate the judicial exception into a practical application, examiner submits claim limitations are respectfully insufficient under Step 2A, prong 2 (e.g. claim is not directed to a judicial exception). 
In step 2B:  the critical inquiry is does the claim recite additional elements that amount to “significantly more” than the judicial exception? Examiner submits analysis considered in step 2A concluded that claims do amount to more than an judicial exception.
Claim 6
In step 2A - prong 1: This step inquires “does the claim recite an abstract idea, law or natural phenomenon”. This claim appears to directed to an abstract idea.  In this case, “using apparel to deliver 2D/3D audio/visual video messages that are positive, up-lifting, and enhances the mental and spiritual well-being of the user and enriches their life; consumer products and reference to the marker are not the intended subjects of the messages that are received.” falls under the abstract idea of either a mathematical concept (e.g. mathematical relationship, formula, equation or calculation) or a mental process (e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
In step 2A - prong 2: This step inquires “does the claim recite additional elements that integrate the judicial exception into a practical application”.  This step requires consideration of whether the claimed invention pertains to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  As claims do not recite additional elements that integrate the judicial exception into a practical application, examiner submits claim limitations are respectfully insufficient under Step 2A, prong 2 (e.g. claim is not directed to a judicial exception). 
In step 2B:  the critical inquiry is does the claim recite additional elements that amount to “significantly more” than the judicial exception? Examiner submits analysis considered in step 2A concluded that claims do amount to more than an judicial exception.
Dependent Claims
As to claims 7-8, these claims are rejected due to their dependence on claim 5 and are rejected for the same reasons.
CLAIM REJECTIONS - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
	Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7, the limitation “a method that uses a marker that does not use embedded information in the marker for the camera to capture when it is scanned; image recognition software exists independent of the image being used; whereas the image has been captured and pixilated, marked, or otherwise prepared for recognition by image rendering software; information about the user is not captured and stored for future use; the user cannot actively communicate information back to the device; choice of the message is dependent on the app administrator, not the user” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant is welcomed to point out where in the specification the Examiner can find support for this limitation, if Applicant believes otherwise.     
	Regarding claim 8, the limitation “a method where the app administrator has the ability to frequently change the message that the app delivers without changing the marker; how often to change the message content is decided by the app administrator; whereas the marker is not depended on the marker for its content; included is the ability to change the marker to deliver the same message; multiple images can be programmed to be recognized by the app.” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, Specification filed 07/20/2020 discloses “this process allows the app administrator to choose the message and how often to change it without ever changing the marker”.  Above specification scope is different than claimed “included is the ability to change the marker to deliver the same message;” Applicant is welcomed to point out where in the specification the Examiner can find support for this limitation, if Applicant believes otherwise.     
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ionescu et al. (U.S. Publication 2013/0018726)
As to claim 6, Ionescu discloses a method that consists of using apparel to deliver 2D/3D audio/visual video messages that are positive, up-lifting, and enhances the mental and spiritual well-being of the user and enriches their life; consumer products and reference to the marker are not the intended subjects of the messages that are received. (See [0012-0016] for example)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Berkun (U.S. Publication 2014/0203075) in view of Brake et al. (U.S. Publication 2003/0103156)
As to claim 5, Williams discloses wherein the improvement comprises a method of being able to scan both newly created art/images and previously existing art/images for the purpose of becoming a marker to be scanned by the App. (See [0137] & Fig. 25 wherein an identifier (e.g. marker) is associated with a surface of an object…See Fig. 25 wherein in parallel (1) a object image is acquired (272a, Fig. 25)), Sound is Recorded (302, Fig. 25) and an image of an identifier object is acquired (352, Fig. 25))…(The process ends with 276, Fig. 25 & [0138] wherein the combination of printed image on the media and identifier are associated….association includes affixing or attaching the identifiers to the surface of the media)
Williams is silent to the image/art, either new or existing, needs to have the capability of being scaled to fit within the framing screen of the mobile device camera.
However, Brake’s [0017-0023] discloses image/art, either new or existing, needs to have the capability of being scaled to fit within the framing screen of the mobile device camera. ([0017-0023] discloses adjusting zoom parameters for display on back of Fig. 1 camera display)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Berkun’s disclosure to include the above limitations in order to sync image lens zooming parameters with camera display capabilities. (See Abstract, Background and Summary of Invention)
As to for example: an existing image of the American flag, once scaled, can be recognized by ---- software to deliver a 2D/3D audio visual video of a choir singing the Star Spangled Banner; another example of existing art Is a commonly recognized picture of US President Lincoln, once scaled, a 2D/3D audio/visual video of an actor reciting the Gettysburg Address can be accessed; new art is described as not having any previous history of existence. (Examiner submits ‘for example’ claim language creates a ‘contingent limitation’…wherein in method claims, only those steps that must be performed are considered in the BRI, so the BRI would not include steps contingent on meeting a certain condition.)
CONCLUSION
	No prior art has been found for claims 7-8 in their current form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/
Primary Examiner, Art Unit 2661